internal_revenue_service number release date index number -------------------------------- --------------------------------------------- ------------------------------- - - x a department of the treasury washington dc person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b02 - plr-133925-03 date may ---------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------- -- ---------------------------------------------------------------------------------------------- -------------------------- partnership --------------------------------------------- llc trust trust ------------- ------------------------------- -------------------------------------------------------------- -------------------------------------- this letter responds to your letter dated date and subsequent the information submitted states that x is an s_corporation currently owned by trust dear ------------------ correspondence submitted by you as x’s authorized representative on behalf of x requesting a ruling under sec_1361 of the internal_revenue_code individuals including a x is in the business of selling insurance services but is represented as not being an insurance_company subject_to tax under subchapter_l pursuant to a series of proposed transactions stock of x will be transferred to partnership and trust partnership is owned by a_trust and llc llc is owned by a and trust a will be the grantor of trust sec_1 and neither partnership nor llc will elect to be treated as an association_taxable_as_a_corporation for federal_income_tax purposes trust and trust the irrevocable trusts have substantially identical terms a is the initial trustee of the irrevocable trusts the irrevocable trusts provide that during plr-133925-03 a’s life the trustee shall pay or apply such sums from income and principal as in the trustee’s discretion are necessary or advisable for the health education support and maintenance of a’s spouse and descendants upon a’s death the remaining trust assets are to be distributed or held in trust for the benefit of a’s spouse and descendants in the manner described in the trust instrument anniversary of such date the trustee shall pay a or a’s estate an annual annuity amount equal to of the initial fair_market_value of the assets of trust the annuity amount is to be paid from income accumulated income and principal in that order any excess income is to be added to principal at the end of the annuity period the remaining trust assets are to be distributed or held in trust for the benefit of a’s spouse and descendants in the manner described in the trust instrument the trustee has the power to add the spouse of any current beneficiary under any trust created under the terms of the trust as an additional beneficiary of that trust trust provides that from the date trust is funded until the twentieth sec_671 provides that where it is specified in subpart e of part i of subchapter_j that the grantor or another person shall be treated as the owner of any portion of a_trust there shall then be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under chapter in computing taxable_income or credits against the tax of an individual sec_674 provides that the grantor shall be treated as the owner of any portion of a_trust in respect of which the beneficial_enjoyment of the corpus or the income therefrom is subject_to a power of disposition exercisable by the grantor or a nonadverse_party or both without the approval or consent of any adverse_party sec_674 provides that sec_674 does not apply to a power to distribute corpus either a to or for a beneficiary or beneficiaries or to or for a class of beneficiaries whether or not income beneficiaries provided that the power is limited by a reasonably_definite_standard which is set forth in the trust instrument or b to or for any current income_beneficiary provided that the distribution of corpus must be chargeable against the proportionate share of corpus held in trust for the payment of income to the beneficiary as if the corpus constituted a separate trust a power does not fall within the powers described in sec_674 if any person has a power to add to the beneficiary or beneficiaries or to a class of beneficiaries designated to receive the income or corpus except where such action is to provide for after-born or after-adopted children plr-133925-03 sec_677 provides that the grantor shall be treated as the owner of any sec_1361 provides that for purposes of subchapter_s the term sec_1361 defines the term ineligible_corporation for purposes of sec_1361 provides that for purposes of title_26 the term s_corporation portion of a_trust whether or not he is treated as such owner under sec_674 whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be distributed to the grantor or the grantor’s spouse means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 to include an insurance_company subject_to tax under subchapter_l sec_1361 provides that for purposes of sec_1361 a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder of an s_corporation sec_1361 the deemed owner shall be treated as the shareholder provides in part that a business_entity that is not classified as a corporation under ' b or an eligible_entity can elect its classification for federal tax purposes as provided in ' an eligible_entity with at least two members can elect to be classified as either an association and thus a corporation under sec_301_7701-2 or a partnership and an eligible_entity with a single owner can elect to be classified as an association or to be disregarded as an entity separate from its owner b a domestic eligible_entity is i a partnership if it has two or more members or ii disregarded as an entity separate from its owner if it has a single owner based solely on the facts and representations submitted we conclude that trust trust and trust will be grantor trusts each of which will be treated as owned by a sec_301_7701-3 provides that except as provided in sec_301 sec_301_7701-3 of the procedure and administration regulations sec_1361 provides that in the case of a_trust described in plr-133925-03 and that partnership and llc will be treated as owned by a and will be disregarded as entities separate from a therefore a will continue to be treated as the owner of the x stock and the transactions described above will not cause the s_corporation_election of x to terminate because of an ineligible shareholder under sec_1361 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically we express no opinion as to the consequences of the proposed transactions under the estate and gift_tax provisions of chapter sec_11 and sec_12 of subtitle b including the proper valuation of any property or interest in property for federal estate and gift_tax purposes this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being forwarded to x enclosures copy of this letter copy for sec_6110 purposes sincerely j thomas hines chief branch office of associate chief_counsel passthroughs and special industries
